Citation Nr: 0913537	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  08-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred for treatment at a non-VA medical 
facility from November 5, 2005 to November 8, 2005.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The statement of the case reflects that the Veteran served on 
active duty from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Tampa, 
Florida, which denied payment or reimbursement of 
unauthorized medical expenses incurred from November 5, 2005 
to November 8, 2005, for treatment at a non-VA medical 
facility.  


FINDING OF FACT

The evidence establishes that after the Veteran received 
initial emergency evaluation and treatment on November 4, 
2005, his medical condition stabilized on November 5, 2005 
such that he could have been safely transferred to a VA or 
other Federal facility; the Veteran's medical treatment from 
November 5, 2005 to November 8, 2005 was not for emergency 
services or involving service-connected disability. 


CONCLUSION OF LAW
 
The criteria for reimbursement of unauthorized medical 
expenses incurred on from November 5, 2005 to November 8, 
2005, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.54, 17.120, 17.1000-17.1008 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The requirements under VCAA are not applicable where further 
assistance would not aid the Veteran in substantiating a 
claim, including if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Wensch v. Principi, 15 Vet App 362 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2004); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

As discussed in the decision below, the facts surrounding the 
hospital treatment is not in dispute with respect to any 
material facts, and resolution of the Veteran's claim 
basically depends on the interpretation of relevant law with 
respect to whether the Veteran is entitled to payment or 
reimbursement of unauthorized medical expenses incurred for 
treatment at a non-VA medical facility; and particularly as 
to whether the condition at the time of the visit for which 
the Veteran sought treatment, constituted a continued medical 
emergency of such nature that the Veteran could not have been 
safely discharged or transferred to a VA or other Federal 
facility.  

This is a threshold requirement for entitlement under the 
relevant law as discussed below.  In sum, the material facts 
are not in dispute and the law, including the legal 
definition of emergency, is determinative of the conclusion 
in the decision below.  

Thus, because no reasonable possibility exists that would aid 
in substantiating the claim, any deficiencies of VCAA notice 
or assistance associated with that claim are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Analysis

The Veteran was hospitalized and received treatment at a non-
VA medical facility, Heart of Florida Regional Medical 
Center, from November 4, 2005 to November 8, 2005.  The Chief 
Medical Officer of VAMC determined the Veteran was entitled 
to payment or reimbursement of the medical expenses incurred 
at the non-VA facility only for treatment on November 4, 
2005.  

The Officer determined that the Veteran was not entitled to 
payment or reimbursement for the treatment from November 5 to 
8, 2005, on the basis that the medical condition had 
stabilized at that time, and VA facilities were feasibly 
available for care, and transfer to a VA medical center could 
have been safely effected. 

The Veteran is seeking entitlement to payment or 
reimbursement of the unauthorized medical expenses incurred 
for treatment at the non-VA medical facility from November 5 
to 8, 2005.  
 
In the notice of disagreement and substantive appeal, VA Form 
9, officials of Heart of Florida Regional Medical Center 
asserted the following.  They argued that the Veteran had 
presented with shortness of breath and was admitted with a 
diagnosis of congestive heart failure and coronary artery 
disease; and during the hospitalization the Veteran underwent 
a left heart catheterization, selective coronary angiogram 
and left ventriculoram.  It was not feasible to transfer the 
Veteran to another facility and any attempt to do so would 
have been detrimental to his treatment and prognosis. 
 
The Heart of Florida Hospital has submitted this claim on 
behalf of the Veteran in order to obtain payment in lieu of 
reimbursing the Veteran, for the reasonable value of 
emergency treatment furnished the Veteran in that non-VA 
facility.  Under 38 U.S.C.A. § 1725, VA may reimburse a 
veteran for reasonable value of emergency treatment furnished 
in a non-VA facility, or in lieu of that, make payment 
directly to a hospital or other health care provider that 
furnished such treatment on behalf of the Veteran, if other 
requirements discussed below are met.  38 U.S.C.A. § 1725 
(West 2002).
 
Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: 

(a) treatment was for (1) an adjudicated service-
connected disability; (2) a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability; (3) any 
disability of a veteran who is permanently and totally 
disabled as a result of a service-connected disability; 
(4) for any illness, injury or dental disability in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31; and 

(b) such treatment was rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and 

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would 
not have been reasonable, sound, wise, or practical.  
See 38 

U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital. See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities. 38 C.F.R. § 17.130.

The record reflects that the Veteran does not meet the 
criteria listed above.  The record reflects that service 
connection is not in effect for any disability and there is 
no indication that the Veteran claims any service-connected 
disability.  Thus, the Veteran's treatment was not for a 
service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating a 
service-connected disability.  Furthermore, with no service-
connected disability, the Veteran could not be considered 
permanently and totally disabled as a result of service-
connected disability.  Also, the Veteran does not claim, and 
the claims file does not reflect, that he was participating 
in a rehabilitation program under 38 U.S.C. Chapter 31.  

Because the Veteran did not meet the criteria for payment of 
authorized or unauthorized medical expenses of 38 U.S.C.A. § 
1728 (West 2002 & Supp. 2007), the Veteran's claim for 
payment must be considered under the Veterans Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 
17.1000- 17.1008. The provisions of the Act became effective 
as of May 29, 2000. 

To be eligible for reimbursement under this authority, the 
Veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment); 
(emphasis added)

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment; and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group 
of veterans, primarily those who receive emergency 
treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (a)-(i).

In this case, a review of the record indicates that the 
Veteran does not satisfy at least one of the requisite 
criterion set forth above, and thus reimbursement under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 
cannot be granted. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 
17.1002(g).  

Specifically, the preponderance of the evidence is against a 
finding that, for the period from November 5 to November 8, 
2005, a medical emergency continued and the Veteran could not 
have been safely transferred to a VA or other Federal 
facility.  In other words, the preponderance of the evidence 
supports a finding that the Veteran had been stabilized as of 
November 5, 2005, and that he could have been safely 
transferred at that point to a VA or other Federal facility.

Heart of Florida Regional Medical Center records show that 
the Veteran presented at the emergency room of that hospital 
by EMS at 3 A.M. on November 4, 2005, with a known history of 
coronary artery disease, and complaints of a twelve hour 
history of progressively increasing shortness of breath.  He 
had shortness of breath and audible wheezes.  He was alert 
and oriented times three.  Blood pressure was 167/107.  

Emergency room treatment providers evaluated the Veteran and 
initially found the Veteran had congestive heart failure and 
decided to admit the Veteran to the hospital.  The initial 
examination found the Veteran was afebrile, blood pressure 
was 130/80, heart sounds were normal.  The examination 
concluded with an impression of congestive heart failure.  

Another November 4, 2005 hospital document characterized the 
priority as "urgent" and contains an assessment of 
shortness of breath started 7 P.M., getting progressively 
worse.  

As measured later on the morning of November 4, 2005, the 
Veteran's blood pressure was 138/70 at 6:56 A.M.; 144/77 at 
7:42 A.M.; and 131/77 at 9:32 A.M.  At 7:35 A.M. he 
complained of leg cramps and was up to ambulate without 
difficulty.  At 1:50 P.M. he was up in a chair watching 
television, occasionally up ambulating in the halls, and 
doing well.  He denied any wants or needs.

A consultation report on November 4, 2005 shows that the 
Veteran had had an acute onset of dyspnea, paroxysmal 
nocturnal dyspnea the previous evening with transthoracic, 
upper chest discomfort.  During the consultation examination, 
the Veteran denied any retrosternal chest pain, palpitations 
or precordial chest pain.  The Veteran reported a previous 
myocardial infarction about four years before, and he had had 
five stents placed and had no cardiology follow-up since 
then.  

On examination the Veteran was alert and oriented and in no 
acute distress.  He was sitting up in bed.  His blood 
pressure was 144/77, down from 167/107 when the Veteran had 
arrived at the emergency room the previous evening.  

Diagnostic testing results showed the following.  EKG was 
normal sinus rhythm with a prolonged QT interval.  Chest X-
ray showed cardiomegaly (enlarged heart) and bilateral 
interstitial infiltrates consistent with congestive heart 
failure.  Results showed moderate cardiomegaly, and testing 
was positive for congestive heart failure.  After the 
consultation examination on November 4, 2005, the concluding 
impression was (1) acute congestive heart failure, (2) 
coronary artery disease, status post PTA and stents, (3) 
hypertension, and (4) noncompliance.  

Nurses notes show that on November 4, 2005, at 3:15 P.M. the 
Veteran denied having dyspnea or chest pain, but reported 
dyspnea on exertion.  At 6 P.M. he was resting and showed no 
sign of distress.  At 8 P.M. he was resting in bed, and had 
complaints of leg cramps.  The provider encouraged him to 
walk in the room.  He denied further cramps and denied any 
shortness of breath while walking.  At 10 P.M. he was resting 
comfortably in bed.

Nurses notes show generally that when checked periodically 
between 1:15 A.M. and 6 A.M. on November 5, 2005, the 
Veteran's vital signs were stable, and he was resting in bed, 
with no shortness of breath or respiratory distress noted. 

A progress note dated November 5, 2005 shows that the Veteran 
was "fully better" and afebrile.  His blood pressure was 
125/70.  The impression was congestive heart failure and 
coronary artery disease.  The plan was for a coronary 
angiogram.  The report of an echocardiogram conducted on 
November 5, 2005 contains an impression of normal left 
ventricular function.

A physician's certification of transfer document, signed on 
November 7, 2005, certified that there was no reasonable 
likelihood of deterioration from or during transport.  The 
document shows that the Veteran was to be transferred to 
another non-VA medical facility, Florida Hospital South, on 
November 8, 2005 because the present hospital did not have 
equipment or services for cardiac intervention.  

Based on all of the foregoing, the Board determines that the 
Veteran was stabilized and could have been safely transferred 
to a VA or other Federal facility on November 5, 2005.  The 
evidence discussed above shows clearly that the Veteran's 
emergent condition, present on entering the hospital on 
November 4, 2005, was no longer present by November 5, 2005.  
Blood pressure had decreased from a high of 167/107 on 
arrival, to 144/77 when seen later for consultation 
examination on November 4, 2005.  By 1:50 P.M. on that day, 
he was up in a chair watching television, and was 
occasionally ambulating in the halls and doing well.  

None of the symptoms noted above suggests that by November 5, 
2005, the Veteran's condition on arriving at the hospital had 
not stabilized, or that he could not have been safely 
transferred to a VA or other Federal facility on that date.  
To the extent that the Veteran, or other lay persons such as 
administrative staff of Heart of Florida Regional Medical 
Center, assert the contrary, such lay opinion would not be 
competent evidence on the matter.  A lay person is only 
qualified to report evidence which is capable of lay 
observation; and not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability or a determination that a particular 
situation constitutes a medical emergency.  38 C.F.R. § 
3.159(a)(1)-(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, without more, such opinion cannot be 
considered competent evidence to support the Veteran's claim.

Thus, payment or reimbursement for medical care beyond the 
initial emergency evaluation and treatment on November 4, 
2005-already allowed by VA-is not warranted, because there 
was no continued medical emergency of such a nature that the 
Veteran could not have been safely transferred after that 
date.

Accordingly, for the reasons stated above, pursuant to 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for medical expenses incurred for medical 
services rendered by Heart of Florida Regional Medical Center 
on November 5, 6, 7, and 8, 2005, is not warranted.  As such, 
the claim on appeal must be denied.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).

 
ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at a non-VA 
medical facility from November 5, 2005 to November 8, 2005, 
is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


